Citation Nr: 1753753	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  13-29 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a skin disability.

2. Entitlement to service connection for an abdominal disability. 

3.  Entitlement to service connection for a left ankle disability.

4. Entitlement to service connection for a left foot disability. 

5.  Entitlement to service connection for essential tremors. 

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1985 to December 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

FINDINGS OF FACT

1. The evidence is in equipoise regarding whether the Veteran's current skin disability is etiologically related to his active duty service. 

2. The evidence is in equipoise regarding whether the Veteran's abdominal disability is etiologically related to his active duty service. 

3. The Veteran's current left ankle disability is not the result of an injury or disease incurred in or aggravated by active military service.

4. The Veteran's current left ankle disability is not the result of an injury or disease incurred in or aggravated by active military service.

5. The Veteran's essential tremors are not the result of an injury or disease incurred in or aggravated by active military service.

CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a skin disability have been met.  38 U.S.C. § 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159, 3.102, 3.303 (2017).

2. The criteria for entitlement to service connection for an abdominal disability have been met. 38 U.S.C. § 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159, 3.102, 3.303 (2017).

3. The criteria for entitlement to service connection for a left ankle disability have not been met.  38 U.S.C. §1110, 5103, 5103A, 5107(2012); 38 C.F.R. § 3.159, 3.102, 3.303, 3.307, 3.309 (2017).

4. The criteria for entitlement to service connection for a left foot disability have not been met. 38 U.S.C. §1110, 5103, 5103A, 5107(2012); 38 C.F.R. § 3.159, 3.102, 3.303, 3.307, 3.309 (2017).

5. The criteria for entitlement to service connection for essential tremors have not been met. 38 U.S.C. § 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159, 3.102, 3.303 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The Board finds that the notice requirements have been satisfied by a March 2011 letter which informed the Veteran of what evidence was required to substantiate his claims, of his and VA's respective duties in obtaining evidence, of the reasons for prior denials, and of the criteria for assignment of an effective date and disability rating in the event of an award of service connection.

With regard to VA's duty to assist the Veteran, the claims file contains his service treatment records (STRs) and VA and private medical evidence.  Additionally, a VA examination was provided to assess the Veteran's claimed skin, gastrointestinal, ankle, and foot disabilities in May 2011.  No VA examination was provided for the Veteran's claimed essential tremors.  However, the Board finds that no examination is necessary for this claimed disability.  No in-service event, injury, or disease was alleged by the Veteran or shown by the STRs or other evidence, thus no such event, injury or disease has been established.  See 38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159 (c) (4) (2017). Accordingly, no examination is necessary. 

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable. He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). VA's duties to notify and assist him with the claim have been satisfied.

Service Connection for a Skin Disability

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2017).

The Board finds that the evidence of record supports a grant of service connection for a skin disability.  First, there is evidence of a current disability.  At the May 2011 VA Examination the Veteran was diagnosed with folliculitis and seborrheic dermatitis by history.  

Second, there is evidence of an in-service event, disease, or injury.  Upon entrance into the military, the Veteran's skin and lymphatics were assessed as normal.  See May 1985 Enlistment Examination.  While in service, the Veteran was seen several times for skin conditions, including prickly heat rashes (location unspecified), a rash in the groin region (tinea cruris), tinea versicolor on his trunk, diffuse tinea versicolor, scaly erythematous plaque on his trunk, and dermatitis of unknown etiology (location unspecified) that was not responsive to several medications.  See STRs. 

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current skin disability is related to service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C. § 5107 (2012).  

The Veteran was provided a VA examination.  There, he reported having been treated with antifungals for skin conditions while in service.  He also stated that he was treated in 2008 for seborrheic dermatitis and folliculitis and had a rash all over his torso and face.  The examiner noted the condition as constant.  She also found that the Veteran had undergone skin disease treatment in the past twelve months for seborrheic dermatitis, including use of corticosteroids.  Upon physical examination, the examiner found diffuse pinpoint follicular/perifollicular papules and macules consistent with folliculitis on the Veteran's torso.  She also noted mild to moderate erythema along the Veteran's paranasal skin and forehead without scaling.  Ultimately, the examiner opined that it was less likely as not that the Veteran's current skin disability was related to the tinea versicolor diagnosed while in service.  She reasoned that the in-service skin conditions were a different presentation than his current findings.  See May 2011 VA Examination.  

The Board finds this opinion to be of low probative value as the examiner's reasoning is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008) (most of the probative value of a medical opinion comes from its reasoning).   While the examiner stated that the presentation of the Veteran's in-service skin conditions were different than the current findings, she only addressed the one of the diagnosed in-service skin conditions: tinea versicolor.  She did not address the other in-service skin conditions present in the Veteran's STRs including scaly erythematous plaque and dermatitis.  She also did not explain how the in-service skin conditions presented differently than current findings.  The Board notes that the in-service tinea versicolor was noted to be present on the Veteran's trunk (torso) and at the May 2011 examination the examiner noted diffuse pinpoint follicular/perifollicular papules and macules consistent with folliculitis on the Veteran's torso.  Additionally, the Veteran's STRs noted the presence of scaly erythematous plaque and the VA examiner noted erythema as well; although noted a different physical location, the examiner did not articulate a clear distinction between that which was observed in service and current findings.  The examiner also failed to consider the Veteran's contentions in her reasoning.  

The Board finds that the Veteran is competent to discuss the symptoms of a skin disability in service and since that time, since he can clearly observe a disease that is visible on his skin.  Layno v. Brown, 6 Vet. App. 465 (1994).   Additionally, the Veteran's STRs are supportive of his claim.  The multiple in-service notations regarding skin conditions, specifically the notation regarding dermatitis of an unknown etiology that did not respond to several medications, clearly demonstrates the presence of a persistent skin condition that did not exist prior to service.   

Therefore, resolving all reasonable doubt in the Veteran's favor, the competent and credible evidence creates a nexus between the Veteran's diagnosed skin disability and active military service. Therefore, service connection for is granted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for an Abdominal Disability

The Board finds that the evidence of record supports a grant of service connection for an abdominal disability.  First, there is evidence of a current disability.  The Veteran was diagnosed with gastritis at the May 2011 VA Examination. 

Second, there is evidence of an in-service event, disease, or injury.  Upon entrance into the military, the Veteran's abdomen and viscera were assessed as normal.  See May 1985 Enlistment Examination.  While in service, the Veteran was seen multiple times for stomach problems, including diarrhea, vomiting, cramps, and abdominal pain.  He was diagnosed with gastroenteritis.  See STRs. 

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current abdominal disability is related to service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C. § 5107 (2012).  

The Veteran was provided a VA examination where he was diagnosed with gastritis.  The examiner noted that Veteran's gastritis caused the Veteran pain, severely affected his eating habits, and was intermittent with remissions.  Ultimately, the examiner found that it was less likely as not that the Veteran's gastritis was caused by or a result of the abdominal pain from service.  She reasoned that the Veteran's current diagnosis and findings were not consistent with findings in service.  She further stated that the Veteran had different associated findings that were not consistent.  See May 2011 VA Examination.  

The Board finds this opinion to be of low probative value as the examiner's reasoning is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008) (most of the probative value of a medical opinion comes from its reasoning).  While she states that the Veteran's current diagnosis and findings were not consistent with findings in service, she does discuss those findings at all, let alone the differences between them.  There is no clear articulation of her reasoning. 

The Veteran essentially asserts that he has experienced abdominal problems during service and ever since service discharge.  Further development of the claims could be undertaken so as to obtain an additional medical opinion clarifying the etiology of the Veteran's abdominal problems.    
Nonetheless, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover he is without a doubt competent to report that he experienced abdominal discomfort during service and that the same pain has existed from service to the present.  See 38 C.F.R. § 3.159(a) (2) (2017); Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

His assertions in this case are credible and supported by the in-service and post-service treatment records.  In addition, the medical evidence shows that the Veteran's current gastrointestinal disability is productive of abdominal pain.  Thus, the Board finds that the Veteran's testimony that his diagnosed abdominal disability is related to his in-service stomach problems has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).  

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of a current disability, (2) his numerous documented stomach complaints and treatment while in service (3) his stomach complaints and treatment post-service, and (4) his competent and credible history of relevant symptoms during and ever since service discharge shown through his consistent reporting at VA and private medical examinations.  The evidence tends to show that the current condition is at least as likely as not the same condition that caused the Veteran's complaints in service.  Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").
  
Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for an abdominal disability has been established.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Left Ankle Disability

As noted above, to establish service connection on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  

Pursuant to 38 C.F.R. 3.303 (b) (2016) when a chronic condition, such as arthritis, is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases, including arthritis, may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 C.F.R. 3.307 (a) (3); 3.309(a) (2017).

The Veteran maintains that while in service he experienced swelling from his left ankle up to his left calf and now experiences pain in his left ankle on weight-bearing.  See May 2011 VA Examination. 

The Board finds that service connection for a left ankle condition is not warranted.  The Veteran does have a current diagnosis of mild arthritis in the left ankle, thereby satisfying the first element of service connection.  See May 2011 VA Examination.  Service medical records show that the Veteran was treated for left calf pain while in service, corroborating the Veteran's assertions that he experienced left calf pain during service.  While the Board notes that there was no complaint, treatment, or diagnosis of a specific left ankle disability, the Veteran has asserted that his current left ankle disability is related to the in-service calf pain, thus the finding of left ankle calf pain in the service records satisfies the second element of service connection, an in-service event.  See STRs. 

The third and final element of direct service connection requires a nexus between the Veteran's current disability and the event in service.  While the Veteran asserts that his current left ankle disability is related to the calf pain he was treated for while in service, the Board notes that an opinion regarding the etiology of the Veteran's left ankle arthritis requires knowledge of the of the musculoskeletal system and the various causes of arthritis, and would involve objective clinical testing that the Veteran is not competent to perform.  An opinion regarding the etiology of the Veteran's arthritis requires the aforementioned specialized training and the issue is therefore not susceptible of lay opinions on etiology; thus, the Veteran's statements cannot be accepted as competent medical evidence. See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  

The Veteran was provided a VA Examination in May 2011.  Prior to rendering an opinion, the examiner reviewed the record, interviewed the Veteran, and performed a physical examination.  She concluded that the Veteran's current left ankle disability was less likely as not caused by or the result of the left calf condition he was treated for during service.  She found that the current diagnosis is not the same condition as was in service, specifically noting that the in-service medical records referenced calf pain only.   She noted that there was no mention of ankle pain.  Further, the examiner found that the current findings of mild degenerative joint disease can be found in the normal aging process.  See May 2011 VA Examination.  The Board finds this opinion to be the most probative on the question of nexus as it is supported by clear and thorough rationale, including an alternative etiology of the Veteran's left ankle disability.  Therefore, service connection on a direct basis is not warranted. 

The Board has also evaluated whether the Veteran has exhibited continuous symptoms of a left ankle disability or developed a left ankle disability to a compensable degree within a year of separation from service.  There is no objective evidence demonstrating continuity of symptomatology, nor is there evidence pointing to the development of a left ankle disability to a compensable degree within a year of separation. Thus, service connection for a left ankle disability is not warranted on either basis. 

In sum, the preponderance of the evidence weighs against a finding that the Veteran's left ankle disability is related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56.

Service Connection for a Left Foot Disability 

The Board finds that service connection for a left foot disability is not warranted. The Veteran has a current diagnosis of mild to moderate osteoarthritis of the first metatarsophalangeal (MTP) joints, thereby satisfying the first element of direct service connection.  

The Veteran's service medical records are devoid of complaint, treatment, or diagnosis of a left foot disability while in service.  Additionally, the Veteran has provided no specific statement regarding an event, injury, or incurrence of a left foot disability.  However, he has described left calf pain which is substantiated in his STRs.  Although the Veteran has not made any statement specifically connecting his in-service left calf pain to his current left foot disability, the Board finds that this implication is reasonably raised by the record and finds it sufficient to satisfy the second element of direct service connection.  

The third and final element of direct service connection requires a nexus between the Veteran's current disability and the event in service.  While the Veteran seems to assert that his current left ankle foot disability is related to the calf pain he experienced in service, the Board notes that an opinion regarding the etiology of the Veteran's left foot arthritis requires knowledge of the of the musculoskeletal system and the various causes of arthritis, and would involve objective clinical testing that the Veteran is not competent to perform.  An opinion regarding the etiology of the Veteran's arthritis requires the aforementioned specialized training and the issue is therefore not susceptible of lay opinions on etiology. See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  

The Veteran was provided a VA Examination in May 2011.  Prior to rendering an opinion, the examiner reviewed the record, interviewed the Veteran, and performed a physical examination.  She concluded that the Veteran's current left foot disability was less likely as not caused by or the result of the left calf condition he was treated for during service.  She found that the current diagnosis is not the same condition as was in service, specifically noting that the in-service medical records referenced calf pain only.  She noted that there was no mention of foot pain.  Further, the examiner found that the current findings of mild degenerative joint disease can be found in the normal aging process.  See May 2011 VA Examination.  The Board finds this opinion to be the most probative on the question of nexus as it is supported by clear and thorough rationale, including an alternative etiology of the Veteran's left ankle disability.  Therefore, service connection on a direct basis is not warranted.

The Board has also evaluated whether the Veteran has exhibited continuous symptoms of a left foot disability or developed a left foot disability to a compensable degree within a year of separation from service.  There is no objective evidence demonstrating continuity of symptomatology, nor is there evidence pointing to the development of a left foot disability to a compensable degree within a year of separation. In fact, at the Veteran's May 2011 examination, he reported the first diagnosis of a foot disability (bone spurs) was in 2007, fifteen years after separation.  Thus, service connection for a left foot disability is not warranted on either basis. 

In sum, the preponderance of the evidence weighs against a finding that the Veteran's left foot disability is related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56.

Service Connection for Essential Tremors

After a review of the record, the Board finds that although the Veteran has a current diagnosis of essential tremors, he does not meet the standards for direct service connection as the preponderance of the evidence supports a finding that there was no in-service incurrence or aggravation of a disease or injury. 

In regards to the first element of direct service connection, the medical evidence reflects a current diagnosis of essential tremors.  See February 2011 VA Examination. 

Concerning the second element, the preponderance of the evidence supports a finding that there was no in-service incurrence or aggravation of a disease or injury. The service treatment records are silent for any complaints, symptoms, or diagnoses of essential tremors during his service.  See STRs.  Additionally, the Board notes that the Veteran has not stated what in service incident his essential tremors are related to; instead he simply filed a claim for service-connection.  

The earliest record on file of the Veteran's diagnosis of essential tremors is in February 2011, nearly twenty years after service.  Although it is unclear as to when the Veteran initially developed essential tremors, it is undeniable that the disability manifested post-service.  Accordingly, the Veteran's essential tremors are not directly service-connected to his active duty service as he is unable to establish the second element of in-service incurrence or aggravation of a disease.  

As essential tremor can reasonably be considered an organic disease of the nervous system, the Board has also considered whether the Veteran has exhibited continuous symptoms of essential tremors or developed tremors to a compensable degree within a year of separation from service.  There is no objective evidence demonstrating continuity of symptomatology, nor is there evidence pointing to the development of a tremors to a compensable degree within a year of separation. In fact, at the Veteran's January 2011 private examination, he reported the onset of his tremors was a year before, eighteen years after separation.  Later, in a February 2011 follow-up, the Veteran stated that the tremors began 20 years ago, but had worsened over the past year.  While the Veteran's statement in the February examination would make the onset of his tremors a year prior to separation from service, there is no competent, objective, corroborative evidence of this assertion in his STRs or later medical records.  Thus, service connection for essential tremors is not warranted on either basis.
ORDER

Entitlement to service connection for a skin disability is granted.

Entitlement to service connection for an abdominal disability is granted. 

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for a left foot disability is denied. 

Entitlement to service connection for essential tremors is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


